Citation Nr: 1416338	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  03-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for a disorder manifested by upper back pain, to include as secondary to a service-connected left shoulder disability.

6.  Entitlement to service connection for bilateral blood clots of the legs (deep vein thrombosis (DVT)), to include as secondary to service-connected hypertension.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the right forearm and hand caused by VA hospitalization or medical or surgical treatment on July 27, 2006.

8.  Entitlement to special monthly compensation due to the need for aid and attendance of another person.  

(The issue of entitlement to an annual clothing allowance is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2002, October 2004, November 2007 and September 2010 rating decisions of the VA Regional Office (RO) in Waco, Texas.  

In April 2006, the Veteran testified at a hearing conducted before the undersigned regarding the appeal of the issues of entitlement to service connection for hemorrhoids, a stomach disorder, a left ankle disorder, a low back disorder, a disorder manifested by upper back pain, and bilateral blood clots of the legs (DVT).  A transcript of that hearing has been associated with the claims file.

In July 2006, the Board denied entitlement to service connection for hemorrhoids and a stomach disorder and remanded the issues of entitlement to service connection for a left ankle disorder, a low back disorder, a disorder manifested by upper back pain, bilateral blood clots of the legs (DVT).

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2008 Order, the Court granted the parties' joint motion for remand, vacating the Board's July 2006 decision and remanded the case for compliance with the terms of the joint motion.

The issues of entitlement to service connection for hemorrhoids, a stomach disorder, a left ankle disorder, a low back disorder, a disorder manifested by upper back pain, and bilateral blood clots of the legs (DVT) were again remanded by the Board in July 2008.  

In October 2011, the Veteran's representative withdrew the Veteran's request for a hearing. 

All of the issues listed on the first page were remanded by the Board in August 2012 for additional development.  Except for the issues being granted, the Board's remand directives were not substantially complied with and another remand is necessary.  

The issues of service connection for a stomach disorder, a low back disorder, a disorder manifested by upper back pain, and bilateral blood clots of the legs (DVT); entitlement to compensation under 38 U.S.C.A. § 1151; and special monthly compensation being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.



FINDINGS OF FACT

1.  The Veteran has hemorrhoids that are as likely as not related to his active duty.  

2.  The Veteran has a left ankle sprain that is as likely as not related to his active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for a left ankle sprain have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in the issues being decided herein, no discussion of compliance with VA's duty to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

	1.  Hemorrhoids

The Veteran's service treatment records (STRs) include a November 1977 record showing that the Veteran was treated for piles in the rectum.  He was diagnosed with possible hemorrhoids.

In a July 2002 statement, the Veteran reported that he developed hemorrhoids in service and that they did not go away after treatment.  

The Veteran was afforded VA examinations in August 2008 and July 2010; an opinion without an examination was obtained in August 2009.  Negative nexus opinions were provided; however, the August 2012 Board remand shows that all of those opinions were inadequate.

The Veteran was afforded another VA examination in January 2014.  He was diagnosed with hemorrhoids.  After reviewing the claims file and examining the Veteran, the examiner opined that the large external hemorrhoid present on examination was as likely as not related to hemorrhoids in 1977 per STRs.  The rationale was that it was confirmed by STRs.  

Based on a review of the evidence, the Board concludes that service connection for hemorrhoids is warranted.  The Veteran was diagnosed with possible hemorrhoids in service and has a current post-service diagnosis of hemorrhoids.  After considering all of the evidence and affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a conclusion that his hemorrhoids had their onset in service.  

Of particular importance to the Board is the positive opinion from the January 2014 examiner.  As the examiner based their opinion on an examination of the Veteran, as well as a review of his pertinent records, the Board accords it great probative value.  Although previous examiners provided negative nexus opinions, in the August 2012 remand, the Board found those opinions inadequate.  Therefore, the Board concludes that such opinions are not probative evidence against the Veteran's claim.  

Thus, after considering all of the evidence of record, particularly the STRs and positive nexus opinion, as well as the Veteran's competent and credible statements, the Board concludes that a finding of service connection is warranted.  Service connection for hemorrhoids is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).

	2.  Left Ankle Disorder

The Veteran's STRs show that he Veteran complained of sharp pain in the left ankle in March 1979 and in February 1980 complained of ankle pain and was diagnosed with a strained ligament.

At his April 2006 hearing, the Veteran testified that his ankle problems, which began in service, persisted to the present.  April 2006 Hearing Transcript (T.) at 6-7.

The Veteran was afforded VA examinations in October 2006 and August 2008; opinions without an examination were obtained in August 2009 and July 2010.  Negative nexus opinions were provided; however, the August 2012 Board remand shows that all of those opinions were inadequate.

The Veteran was afforded a VA examination in January 2014.  He was diagnosed with a sprain, consistent with earlier examinations.  After reviewing the claims file and examining the Veteran, the examiner opined that the left ankle sprain was as likely as not related to the military.  The rationale was that it was confirmed by his STRs in 1979 and 1980.  

Based on a review of the evidence, the Board concludes that service connection for a left ankle sprain is warranted.  The Veteran had left ankle complaints in service and has a current post-service diagnosis of a sprain.  After considering all of the evidence and affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a conclusion that his sprain is related to his military service.  

Of particular importance to the Board is the positive opinion from the January 2014 examiner.  As the examiner based their opinion on an examination of the Veteran, as well as a review of his pertinent records, the Board accords it great probative value.  Although previous examiners provided negative nexus opinions, in the August 2012 remand, the Board found that the negative opinions were inadequate.  Therefore, the Board concludes that such opinions are not probative evidence against the Veteran's claim.  

Thus, after considering all of the evidence of record, particularly the STRs and positive nexus opinion, as well as the Veteran's competent and credible statements, the Board concludes that a finding of service connection is warranted.  Service connection for a left ankle sprain is, therefore, granted.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for hemorrhoids is granted.

Entitlement to service connection for a left ankle sprain is granted.


REMAND

Regrettably, a remand is necessary for the remaining issues on appeal.  As noted in the Introduction, the issues were remanded in August 2012 for additional development.  However, prior to the Board's requested development being completed, the Veteran's claims file was returned to the Board.  Therefore, a remand is necessary to ensure compliance with the August 2012 remand.  In this regard, some of the examinations obtained in January 2014 are not adequate; on remand, addendum opinions should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the North Texas Healthcare System, and from any private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the January 2014 VA examiner who provided the examination for the Veteran's upper back, low back, and bilateral blood clots of the legs (DVT) (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether:

A) It is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed upper back disorder, low back disorder and bilateral blood clots of the legs (DVT) are directly related to the Veteran's service.  The examiner should comment on the Veteran's reports regarding the onset of his current symptoms beginning in service and continuing since service as directed by the Board in August 2012.  

B) It is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed upper back disorder and bilateral blood clots of the legs (DVT) were aggravated (permanently worsened beyond normal progression) by the service-connected bilateral left shoulder disability (upper back) and hypertension (bilateral blood clots of the legs (DVT)) [If any upper back disorder and bilateral blood clots of the legs (DVT) are found to have been aggravated by the service-connected left shoulder and hypertension disabilities, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Refer the case to an appropriate VA specialist for a medical opinion regarding the Veteran's disability of the right forearm and hand.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to the following:
A) Does the Veteran have an additional disability of the right forearm and hand following VA's treatment on July 27, 2006?  And if so, did VA's treatment proximately cause or increase the severity of the residuals of any condition found to be present? 

B) If, and only if, it is found that the Veteran has an additional disability following VA's treatment on July 27, 2006, offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the proximate cause of the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part in furnishing medical treatment. 

C) If, and only if, it is found that the Veteran has an additional disability following VA's treatment on July 27, 2006, offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the proximate cause of the additional disability was due to an event not reasonably foreseeable.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.
4.  Obtain an addendum medical opinion from the January 2014 VA aid and attendance examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether based solely on the effects of the Veteran's service-connected disabilities, the service-connected disabilities alone necessitate the aid and attendance of another person.  

5.  Ensure that the addendum and opinion reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


